DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9, 11, 13, 15-17, 19, 21-23, 25, 27, 29-31, 38, 40-42, and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 1, 9, 11, 13, 17, 19, 23, 25, 27, 31, 42, and 45 contain the limitation “preferably” in line 8 of claim 1, lines 2-4 of claim 9, lines 2-9 of claim 11, lines 2 of claim 13, lines 1-3 of claim 17, lines 2 of claim 19, lines 2-4 of claim 23, lines 2-4 of claim 25, lines 2 of claim 27, lines 4 of claim 31, lines 5 and 7 of claim 42, and lines 2-3 of claim 45. It is unclear if the limitations following “preferably” are intended to be required or 
	Claims 15-16 depend from claim 9 and, therefore, also contain these limitations.
	Claims 29-30 depend from claim 25 and, therefore, also contain these limitations.

Claim 1 recites the limitation "the resultant polyolefin coating" in line 13.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the resultant polyolefin coating” will be considered to mean “the first reactive polyolefin coating”.
Claims 9, 11, 13, and 15-16 depend from claim 1 and, therefore, also contain this limitation.

Claim 1 recites the limitation “said polyolefin coating” in line 14. However, it is unclear if “said polyolefin coating” is intended to refer to “first reactive polyolefin coating” in line 7, “second reactive polyolefin coating” in line 11-12, or “resultant polyolefin coating” in line 13. For the purposes of examination, “said polyolefin coating” will be considered to refer to any one of the polyolefin coatings.
Claims 9, 11, 13, and 15-16 depend from claim 1 and, therefore, also contain this limitation.

The term "rapidly cooling" in claim 1 line 16, claim 31 line 13, and claim 38 line 12 is a relative term which renders the claim indefinite.  The term "rapidly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite For the purposes of examination, any rate of cooling will be considered to be “rapidly cooling”.
Claims 9, 11, 13, and 15-16 depend from claim 1 and, therefore, also contain this limitation.
Claims 40-41 depend from claim 38 and, therefore, also contain this limitation.

	Claim 1 contains the limitation “rapidly cooling said cross-linked polyolefin coating” in line 16. However, transforming the polyolefin coating into a cross-linked polyolefin coating is only present in the optional step (f). Therefore, it is unclear if the step of “rapidly cooling said cross-linked polyolefin coating” is also intended to be optional. For the purposes of examination, “rapidly cooling said cross-linked polyolefin coating” will be considered to mean “rapidly cooling said first reactive polyolefin coating”.
Claims 9, 11, 13, and 15-16 depend from claim 1 and, therefore, also contain this limitation.

Claims 15, 21, and 29 contain the trademark/trade name DER 6155.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A 

Claims 16, 22, and 30 contain the trademark/trade name “Irganox 1010 +/- Irgafos 168”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe an antioxidant and, accordingly, the identification/description is indefinite. For the purposes of examination, any antioxidant will be considered to meet the limitation “wherein the antioxidant is Irganox 1010 +/- Irgafos 168”.

Claims 21 and 22 depend from canceled claim 18. This renders the claims indefinite as it is unclear what limitations were intended by depending from canceled 

Claim 38 contains the limitation “rapidly cooling said cross-linked polyolefin coating” in line 12. However, transforming the polyolefin coating into a cross-linked polyolefin coating is only present in the optional step (f). Therefore, it is unclear if the step of “rapidly cooling said cross-linked polyolefin coating” is also intended to be optional. For the purposes of examination, “rapidly cooling said cross-linked polyolefin coating” will be considered to mean “rapidly cooling said first reactive polyolefin coating”.

Regarding claim 42, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purposes of examination, the limitations following “such as” will be considered to be optional.

Claim 45 contains the limitation “weight ratio of about 1-99” in line 2. It is unclear what ratio is intended as “1-99” is not a ratio. For the purposes of examination, “weight ratio of about 1-99” will be considered to mean “weight ratio of about 1:99 to 99:1”.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent 

Claim 45 recites the limitation “fusion bonded epoxy powder and a reactive polyolefin powder, preferably in a weight ratio of about 1-99, more preferably about 30:70” in lines 1-2. It is unclear which component is intended to be on which side of the ratio, i.e. weight of fusion bonded epoxy powder:weight of reactive polyolefin powder, or weight of reactive polyolefin powder:weight of fusion bonded epoxy powder. For the purposes of examination, the ratio will be considered to be either one.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11, 38, and 45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wong et al. (U.S. Patent 5,300,336, hereafter ‘336).
Claim 1: Wong ‘336 teaches a method for coating a metal pipe using an in-line process (abstract, Fig. 1, col 1 ln 15-18) comprising:
heating the pipe (col 2 ln 23-56, col 3 ln 18-30);
powder coating the exterior of the metal pipe with a fusion bonded epoxy to form an epoxy coating (col 2 ln 23-56, col 3 ln 31-45, col 5 ln 5-12);
applying a reactive polyolefin composition to form a first reactive polyolefin coating on the epoxy coating (col 2 ln 23-56, col 3 ln 46-64), where the pipe is still at a temperature sufficient to melt the epoxy (col 3 ln 46-64) and, therefore, the epoxy coating has not fully set; and
cooling the polyolefin coating (col 2 ln 23-56, col 4 ln 38-41).

Claim 11: It is noted that the step (e) of extruding a second reactive polyolefin coating of claim 1, from which claim 11 depends, is an optional step. Therefore, the limitations of claim 11 further limiting the second reactive polyolefin coating are also optional.
As claim 11 contains no other limitations, the method of Wong ‘336 meets the limitations of claim 11 by not performing the optional step (e) of extruding a second reactive polyolefin coating onto the first reactive polyolefin coating.


heating the pipe (col 2 ln 23-56, col 3 ln 18-30);
powder coating the exterior of the metal pipe with a blend of a fusion bonded epoxy and a reactive polyolefin powder to form a first reactive polyolefin (col 2 ln 23-56, col 3 ln 46-64, col 5 ln 5-12); and
cooling the polyolefin coating (col 2 ln 23-56, col 4 ln 38-41).

	Claim 45: Wong ‘336 teaches a composition comprising a blend of a fusion bonded epoxy and a reactive polyolefin powder (col 2 ln 23-56, col 3 ln 46-64, col 5 ln 5-12).

Claim(s) 42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andrenacci et al. (WO 2014/056107 A1, hereafter ‘107).
	Andrenacci ‘107 teaches an apparatus for coating a moving elongate metallic tubular article (abstract) comprising:
	a heating station (27) (Fig. 2, [0178]);
	a powder coating station (7) (Fig. 2, [0178]);
	an extruding station comprising an extrusion die (8) (Fig. 2, [0178]);
	an energy source comprising infra-red energy (14) (Fig. 2, [0178]);
	a cooling station (18) (Fig. 2, [0178]); and
	a conveying assembly (24, 26) for moving the elongate metallic tubular article between stations (Fig. 2, [0178]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. ‘336 as applied to claim 38 above.
	Wong ‘336 teaches the limitations of claim 38, as discussed above. Wong ‘336 further teaches that the blend of a fusion bonded epoxy and a reactive polyolefin powder can comprise 20% to 80% by weight of epoxy (col 3 ln 65-col 4 ln 6), which gives an epoxy to polyolefin weight ratio of 20:80 to 80:20.
	The claimed weight ratio of 30:70 is obvious over the weight ratio taught by Wong ‘336 because they overlap. See MPEP 2144.05.

Claim 9, 13, 15-17, 19, 21-23, 25, 27, 29-30, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. ‘336 as applied to claims 1 and 38 above, and further in view of Cunningham et al. (U.S. Patent Application Publication 2011/0152408, hereafter ‘408).
	Claim 9: Wong ‘336 teaches the limitations of claim 1, as discussed above. Wong ‘336 further teaches that the reactive polyolefin coating can comprise polyolefin (col 4 ln 7-23), antioxidant (col 5 ln 21-25), modified polyolefins which are adhesives (col 4 ln 7-23), filler (col 5 ln 21-25), and solid epoxy (col 3 ln 46-col 4 ln 6).
	With respect to claim 9, Wong ‘336 does not explicitly teach that the polyolefin coating comprises wollastonite.
	Cunningham ‘408 teaches a method of coating a metal pipe (abstract, [0002]) comprising coating with an epoxy resin and coating with a polyolefin resin (abstract). Cunningham ‘408 teaches that using wollastonite as a filler in a coating improves the impact resistance and hardness ([0055]). Both Cunningham ‘408 and Wong ‘336 teach 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the wollastonite taught by Cunningham ‘408 as the filler in the polyolefin coating in the method taught by Wong ‘336 because using wollastonite as a filler in a coating improves the impact resistance and hardness, as taught by Cunningham ‘408.

	Claim 13: Wong ‘336 teaches that the adhesive can be a modified polyolefin with a grafted maleic acid group (col 4 ln 7-23), where the polyolefin can be polyethylene (col 5 ln 14-20).
	With respect to claim 13, the modified teachings of Wong ‘336 do not explicitly teach that the adhesive is a maleic anhydride grafted polyethylene.
	Cunningham ‘408 teaches a method of coating a metal pipe (abstract, [0002]) comprising coating with an epoxy resin and coating with a polyolefin resin (abstract). Cunningham ‘408 teaches that polyethylene grafted with maleic anhydride improves the compatibility of the coating with the epoxy coating (abstract, [0013], [0050]). Both Cunningham ‘408 and Wong ‘336 teach methods of coating a metal pipe (‘336, abstract, Fig. 1, col 1 ln 15-18; ‘408, abstract, [0002]) comprising coating with an epoxy resin and coating with a polyolefin resin (‘336, col 3 ln 31-64; ‘408, abstract).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the polyethylene grafted with maleic 

	Claim 15: Wong ‘336 teaches that the polyolefin coating comprises a solid epoxy (col 3 ln 46-col 4 ln 6).
	Claim 16: Wong ‘336 teaches that the polyolefin coating comprises an antioxidant (col 5 ln 21-25).

	Claims 17, 23 and 25: Wong ‘336 teaches a polyolefin coating composition (abstract) comprising modified polyolefins which are adhesives (col 4 ln 7-23), filler (col 5 ln 21-25), antioxidant (col 5 ln 21-25), solid epoxy (col 3 ln 46-col 4 ln 6), and polyolefin (col 4 ln 7-23) where the polyolefin can be polyethylene (col 5 ln 14-20).
	Wong ‘336 further teaches that the coating can be for a metal pipe (abstract).

With respect to claims 17 and 25, Wong ‘336 does not explicitly teach that the composition comprises wollastonite.
	Cunningham ‘408 teaches a composition for coating a metal pipe (abstract, [0002]). Cunningham ‘408 teaches that using wollastonite as a filler in a coating improves the impact resistance and hardness ([0055]). Both Cunningham ‘408 and Wong ‘336 teach compositions for coating a metal pipe (‘336, abstract, Fig. 1, col 1 ln 15-18; ‘408, abstract, [0002]).


Claims 19 and 27: Wong ‘336 teaches that the adhesive can be a modified polyolefin with a grafted maleic acid group (col 4 ln 7-23), where the polyolefin can be polyethylene (col 5 ln 14-20), and that the coating composition can be for coating on an epoxy coating (col 3 ln 31-45).
	With respect to claims 19 and 27, the modified teachings of Wong ‘336 do not explicitly teach that the adhesive is a maleic anhydride grafted polyethylene.
	Cunningham ‘408 teaches a composition for coating a metal pipe (abstract, [0002]). Cunningham ‘408 teaches that polyethylene grafted with maleic anhydride improves the compatibility of the coating with the epoxy coating (abstract, [0013], [0050]). Both Cunningham ‘408 and Wong ‘336 teach compositions for coating a metal pipe (‘336, abstract, Fig. 1, col 1 ln 15-18; ‘408, abstract, [0002]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the polyethylene grafted with maleic anhydride taught by Cunningham ‘408 to the coating composition taught by the modified teachings of Wong ‘336 because it improves the compatibility of the coating with the epoxy coating, as taught by Cunningham ‘408.


	Claims 22 and 30: Wong ‘336 teaches that the polyolefin coating comprises an antioxidant (col 5 ln 21-25).
	
	Claim 41: Wong ‘336 teaches the limitations of claim 38, as discussed above. With respect to claim 41, Wong ‘336 does not explicitly teach that the blend of epoxy and polyolefin is homogenous.
	Cunningham ‘408 teaches a method of coating a metal pipe (abstract, [0002]) comprising coating with an epoxy resin and coating with a polyolefin resin (abstract). Cunningham ‘408 teaches that coating compositions can be a homogenous blend ([0017], [0030]) which provides a homogeneous density for the coating ([0027]). Both Cunningham ‘408 and Wong ‘336 teach methods of coating a metal pipe (‘336, abstract, Fig. 1, col 1 ln 15-18; ‘408, abstract, [0002]) comprising coating with an epoxy resin and coating with a polyolefin resin (‘336, col 3 ln 31-64; ‘408, abstract).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the coating composition be a homogenous blend as taught by Cunningham ‘408 in the method taught by Wong ‘336 because it provides a homogenous density.



Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. ‘336 in view of Clark et al. (U.S. Patent Application Publication 2015/0075666, hereafter ‘666).
Wong ‘336 teaches a method for coating an elongated metal tubular article using an in-line process (abstract, Fig. 1, col 1 ln 15-18) comprising:
applying a reactive polyolefin composition to the exterior surface of the tubular article to form a first reactive polyolefin coating (col 2 ln 23-56, col 3 ln 46-64);
applying a second reactive polyolefin coating (col 2 ln 23-56, col 3 ln 65-col 4 ln 6);
subjecting the second reactive polyolefin coating to an energy source which at least partially cross-links the polyolefin coating (col 4 ln 24-37); and
cooling the polyolefin coating (col 2 ln 23-56, col 4 ln 38-41).

With respect to claim 31, Wong ‘336 does not explicitly teach that the method further comprises applying a reinforcing mesh tape to the first reactive polyolefin coating.
Clark ‘666 teaches a method of coating an elongated tubular article (abstract) comprising applying a first polymer layer (106) (Fig. 1, [0036], [0037]), and applying a second polymer layer (110) (Fig. 1, [0036], [0060]). Clark ‘666 teaches that applying a mesh layer (108) between the polymer layers provides reinforcement (Fig. 1, [0036], [0061]). Both Clark ‘666 and Wong ‘336 teach methods of coating an elongated tubular article (‘336, abstract; ‘666, abstract).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558.  The examiner can normally be reached on Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571) 272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BG/

/SHAMIM AHMED/Primary Examiner, Art Unit 1713